                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUSAN SPATH HEGEDUS, INC.,                   :
d/b/a KERN & CO.,                            :
and on behalf of those similarly situated    :
               Plaintiff,                    :      CIVIL ACTION
       v.                                    :
                                             :
ACE FIRE UNDERWRITERS                        :      No. 20-2832
INSURANCE COMPANY,                           :
          Defendant.                         :

                                            ORDER

       AND NOW, this 7th day of May 2021, upon consideration of Defendant’s Motion to

Dismiss Plaintiff’s Complaint, and the responses and replies thereto, and for the reasons outlined

in this Court’s Memorandum dated May 7, 2021, it is ORDERED that Defendant’s Motion

(Document No. 11) is DENIED.



                                             BY THE COURT:

                                             /s/ Berle M. Schiller

                                             Berle M. Schiller, J.
